
	
		I
		112th CONGRESS
		2d Session
		H. R. 4913
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Coffman of
			 Colorado (for himself and Mr.
			 Cooper) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require designated military command responsibility and
		  accountability for the care, handling, and transportation of the remains of a
		  deceased member of the Army, Navy, Air Force, or Marine Corps who died
		  overseas, from the place of death, through the defense mortuary system, until
		  the remains are accepted by the member’s next of kin, in order to ensure that
		  the deceased member is treated with dignity, honor, and
		  respect.
	
	
		1.Continuous military chain of
			 custody over treatment and transportation of remains of deceased members of the
			 Army, Navy, Air Force, and Marine Corps who died overseasNot later than 60 days after the date of the
			 enactment of this Act, the Secretary of Defense shall take such steps as may be
			 necessary to ensure that there is continuous, designated military command
			 responsibility and accountability for the care, handling, and transportation of
			 the remains of each deceased member of the Army, Navy, Air Force, or Marine
			 Corps who died overseas, beginning with the initial recovery of the remains,
			 through the defense mortuary system, until the interment of the remains or the
			 remains are otherwise accepted by the person designated as provided by section
			 1482(c) of title 10, United States Code, to direct disposition of the remains.
		
